Title: To George Washington from Alexander Hamilton, 23 December 1793
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Depart. Decr 23d 1793.
          
          The Secretary of the Treasury has the honor respectfully to submit to the President of
            the U. States a communication from the Commissioner of the revenue of the 18 inst:
            enclosing a provisional Contract for the Stakage of Neus River in North Carolina; the
            ratification whereof appears to be for the interest of the Ud States.
          
            Alexandr HamiltonSecy of the Treasy
          
        